DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s election without traverse of Group A in the reply filed on 10/26/22 is acknowledged.  Examiner acknowledged that claims 1-20 are pending.
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/22.
The information disclosure statement (IDS) submitted 02/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaski (US 2012/0000888).
Regarding Claim 1, Kawaski teaches a drive circuit (Fig. 2: 212) for providing RF power to a component (Fig. 2: 208) of a substrate processing system ([0003] “substrate process chamber”), comprising: a plasma source (Fig. 2: 216, 212) operating at a first frequency ([0006] “a first RF energy source having frequency tuning to provide a first RF energy”); an impedance network ([0006] “impedance of first RF energy”; [0007] “impedance of second RF energy”); a load (Fig. 2; 201) including the component of the substrate processing system, wherein the impedance network connects the plasma source to the load; a current sensor (Fig. 2: 250; [0044] “250 and 252 maybe a voltage/current sensor”) to sense current at an output of the plasma source; a voltage sensor (Fig. 2: 250; [0044] “250 and 252 maybe a voltage/current sensor”) to sense voltage at the output of the plasma source; and a controller (Fig. 2: 214). 
Kawaski does not explicitly teach in Fig. 2 the controller includes a tuned frequency calculator configured to: calculate a tuned frequency for the plasma source based on the voltage, the current, and a configuration of the impedance network; and adjust the first frequency based on the tuned frequency.  However, [0044] teaches “The signals produced by the devices 250 and 252 are coupled to the controller 214. In response to an indicator signal, the controller 214 produces a tuning signal…This signal is also used to tune the frequencies of each of the first and second RF energy sources 212, 216”; [0047] “The controller 214, and the (CPU) 230, memory 232, and support circuits 234, may be substantially similar to the controller 114 discussed above, and may have etching, or other process instructions, stored in the memory 232 as a software routine (such as a process recipe).”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings Kawaski in order to calculate the tuned frequency using the controller since this allows the controller to control the frequency of the source according to voltage/current sensed allowing the system to minimized reflected energy such that magnitude and phase stayed within desired tolerance [0044].  Therefore, the subject matter claimed would have been obvious in view of Kawasaki.

Regarding Claim 2, Kawaski teaches the drive circuit of claim 1, wherein the plasma source supplies RF plasma power to a coil (Fig. 2: 204 is an antenna/coil assembly) of the substrate processing system.

Regarding Claim 3, Kawaski teaches the drive circuit of claim 1, wherein the plasma source supplies an RF bias ([0042] “a second RF energy source 216 (also referred to as a bias RF generator)”) to a substrate support (Fig. 2: 220) of the substrate processing system.

Regarding Claim 11, Kawaski teaches a method for providing RF power to a component (Fig. 2: 208) of a substrate processing system ([0003] “substrate process chamber”), comprising: arranging an impedance network([0006] “impedance of first RF energy”; [0007] “impedance of second RF energy”) between a plasma source (Fig. 2: 216, 212) and a load (Fig. 2; 201), wherein the plasma source operates at a first frequency ([0006] “a first RF energy source having frequency tuning to provide a first RF energy”), and the load includes the component of the substrate processing system; sensing current (Fig. 2: 250; [0044] “250 and 252 maybe a voltage/current sensor”) at an output of the plasma source; sensing voltage (Fig. 2: 250; [0044] “250 and 252 maybe a voltage/current sensor”) at the output of the plasma source; 
Kawaski does not explicitly teach in Fig. 2 calculating a tuned frequency for the plasma source based on the voltage, the current, and a configuration of the impedance network; and adjusting the first frequency based on the tuned frequency.  However, [0044] teaches “The signals produced by the devices 250 and 252 are coupled to the controller 214. In response to an indicator signal, the controller 214 produces a tuning signal…This signal is also used to tune the frequencies of each of the first and second RF energy sources 212, 216”; [0047] “The controller 214, and the (CPU) 230, memory 232, and support circuits 234, may be substantially similar to the controller 114 discussed above, and may have etching, or other process instructions, stored in the memory 232 as a software routine (such as a process recipe).”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings Kawaski in order to calculate the tuned frequency using the controller since this allows the controller to control the frequency of the source according to voltage/current sensed allowing the system to minimized reflected energy such that magnitude and phase stayed within desired tolerance [0044].  Therefore, the subject matter claimed would have been obvious in view of Kawasaki.

Regarding Claim 12, Kawaski teaches the method of claim 11, further comprising supplying RF plasma power to a coil (Fig. 2: 204 is an antenna/coil assembly) of the substrate processing system.

Regarding Claim 13, Kawaski teaches the method of claim 11, further comprising supplying an RF bias ([0042] “a second RF energy source 216 (also referred to as a bias RF generator)”) to a substrate support (Fig. 2: 220) of the substrate processing system.

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaski as applied to claims 1 and 11 in view of Van Zyl (US 2016/0111259).
Regarding Claim 4, Kawaski teaches the drive circuit of claim 1 except wherein the plasma source comprises a matchless plasma source.
Van Zyl is in the field of plasma process (abstract) and teaches the plasma source comprises a matchless plasma source ([0061] “In some applications there is no matching network 104 and the power source 110 is connected directly to the plasma chamber 108”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Kawaski with a matchless plasma source as taught by Van Zyl in order to adjust frequency of the generator using the frequency control module since matching network 104 makes it difficult to reliably measure the harmonics at the generator output [0063].

Regarding Claim 14, Kawaski teaches the method of claim 11 except wherein the plasma source comprises a matchless plasma source.
Van Zyl is in the field of plasma process (abstract) and teaches the plasma source comprises a matchless plasma source ([0061] “In some applications there is no matching network 104 and the power source 110 is connected directly to the plasma chamber 108”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Kawaski with a matchless plasma source as taught by Van Zyl in order to adjust frequency of the generator using the frequency control module since matching network 104 makes it difficult to reliably measure the harmonics at the generator output [0063].
Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844